DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed June 1, 2022.  
Claims 1, 3, 7, 19, 22, 24, 33-36, and 45-50 are currently pending. 
Claims 19, 33, 36, 45, and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter (a non-elected invention or non-elected mtSNV), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2019.

Declaration under 37 CFR 1.132
3.	The declaration under 37 CFR 1.132 filed June 1, 2022 is sufficient to overcome the issues raised over the recitation of “Reconstructed Sapiens Reference Sequence” with respect to 35 USC 112(a) and (b) in the Office Action of December 3, 2021. 
	 
Withdrawn Rejections
4. 	The rejection made under 35 USC 112(b) in the Office Action of December 3, 2021 is withdrawn in view of the declaration and the amendments made to the claims.  
The rejection made under 35 USC 112(a) in the Office Action of December 3, 2021 is withdrawn in view of the declaration and the amendments made to the claims.  
The rejection made under 35 USC 103 in the Office Action of December 3, 2021 is withdrawn in view of the amendments made to the claims.  
The Improper Markush rejection made in the Office Action of December 3, 2021 is withdrawn in view of the amendments made to the claims.  

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyle Bruner on June 6, 2022.

6.	The application has been amended as follows: 
The ABSTRACT has been replaced with the following paragraph:
There is described herein a method of prognosing and/or predicting disease progression and/or in subject with prostate cancer, the method comprising: a) providing a sample containing mitochondrial genetic material from prostate cancer cells; b) sequencing the mitochondrial genetic material with respect to at least 1 patient biomarker selected from CSB1, OHR, ATP8 and HV1 (hypervariable region 1); c) comparing the sequence of the patient biomarkers to control or reference biomarkers to determine mitochondrial single nucleotide variations (mtSNVs); and d) determining the a prostate cancer prognosis; wherein a relatively worse outcome is associated with the presence of mtSNVs in CSB1, OHR, ATP8 and a relatively better outcome is associated with the presence of mtSNVs in HV1.

The following CLAIMS have been cancelled: 19, 34, and 35. 

The SPECIFICATION has been amended. Please replace the paragraph on page 5 at lines 24-27 with the following amended paragraph:
Figure 7 shows PCR validation confirms predicted mtSNVs. A comparison of chromatograms
after PCR amplification and Sanger sequencing from (a) normal and (b) tumour samples from
patient CPCG0196 for the mtDNA region: 187-208 (SEQ ID NOs: 41 and 42 respectively). Arrow indicates position 195 which has significant heteroplasmy in tumour.


7.	The following is an examiner’s statement of reasons for allowance: 
As noted in the Office Action of April 28, 2020, both of the elected mutations (the C>T substitution at position 8393 and the T>C substitution at position 8433 with respect to the RSRS) were known in the prior art. However, the prior art does not teach or suggest that these particular
mutations are present and detectable in prostate cancer cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


8.	Claims 1, 3, 7, 22, 24, and 47-50 are allowable. The election of species requirement between the mtSNVs, as set forth in the Office action mailed on July 8, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement between the mtSNVs is withdrawn.  Claims 33, 36, and 45-46 directed to non-elected mtSNV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/            Primary Examiner, Art Unit 1634